TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00760-CR




                             Yvonne Rodriguez Davila, Appellant

                                                v.

                                 The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 05-714-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Yvonne Rodriguez Davila seeks to appeal a judgment of conviction for escape.

The trial court has certified that Davila waived her right of appeal. The appeal is dismissed. See

Tex. R. App. P. 25.2(d).




                                             __________________________________________

                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: January 5, 2007

Do Not Publish